Citation Nr: 1615139
Decision Date: 04/14/16	Archive Date: 05/26/16

DOCKET NO.  13-31 177A      DATE  APR 14 2016


On appeal from theDepartment of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for paroxysmal atrial fibrillation, as secondary to PTSD.

3. Entitlement to service connection for diabetes mellitus type 2, as secondary to herbicide exposure.

4. Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, as secondary to diabetes mellitus type 2.

5. Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, as secondary to diabetes mellitus type 2.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The August 2010 rating decision, in relevant part, denied service connection for paroxysmal atrial fibrillation.  Meanwhile, the February 2013 rating decision denied a higher rating  for PTSD, service connection for diabetes mellitus type 2 and peripheral neuropathy (bilateral upper and lower extremities), and entitlement to a TDIU.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2016.  A transcript of that hearing is of record.

The claims file is now entirely contained in VA' s secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of service connection for paroxysmal  atrial fibrillation, diabetes mellitus type 2, peripheral neuropathy (bilateral upper and lower extremities), and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION  OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(l ), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in July 2012, prior to the initial adjudication of the claim. Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

Additionally, the January 2016 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements for an increased rating.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).

No prejudice has been alleged due to any possible notice defects.  To the extent that the Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, no prejudice is shown.  Rather, the Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA provided a VA psychiatric examination in July 2012 to determine the severity of the Veteran's mental health disability.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c){2),
3.326; Dingess/Hartman  v. Nicholson,  19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


II. Analysis


The Veteran's PTSD is currently rated as 50 percent disabling.  In September 2011, he submitted a claim for a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service­ connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Iftwo disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct
time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination. The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.

The criteria for a 50 percent rating are as follows: Occupational and social impainnent with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impainnent of short- and Jong-tenn memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment;  impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The criteria for a 70 percent rating are as follows: Occupational and social impainnent, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intennittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a JOO percent rating are as follows: Total occupational and social impainnent, due to such symptoms as: gross impainnent in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intennittent inability to perfonn activities of daily Jiving (including maintenance of minimal personal hygiene); disorientation to time or place; memory Joss for names of close relatives, own occupation, or own name.  Id.

Turning to the evidence, VA treatment from December 2011 shows that the Veteran reported being quite stable over the past years, with only mild episodes of anxiety­ related symptoms.  He reported the onset of odd dreams, which he described as peaceful.  He also reported occasional irritability.  The examiner noted that the Veteran seemed to be reexperiencing traumatic memories of service.  The Veteran categorically denied suicidal ideations.  On mental status examination, he was noted to be appropriately and neatly attired.  He was pleasant, engaging, and had good eye contact.  He had a good range of affect.  His mood was euthymic.  His speech and thought were within normal levels.  He was oriented in all spheres.  His cognition was grossly intact.  His insight and judgment were intact and good.

VA treatment from March 2012 shows that the Veteran reported being OK.  His sleep was a bit better, about six hours per night.  He still had dreams, with physical reactivity.  Mental status evaluation yielded findings similar to the prior evaluation.

VA treatment from May 2012 shows that the Veteran was doing well overall.  He was sleeping 6-7 hours with only occasional dreams that involved physical reactivity.  Family seemed to be doing well.  He reported no suicidal ideation. Mental status examination yielded findings similar to the prior evaluations.

In a July 2012 VA examination the examiner characterized the Veteran's occupational and social impairment as due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported a good family relationship.  He had been married for 36 years and had a good relationship with her wife.  He had two adult children and got along well with them.  He attended church and got along with people there.  He had friends with whom he socialized.  He also participated in household chores and shopping.  He stated that he and his wife travel for leisure twice a year.  When asked by the examiner to report his current mental health symptoms, the Veteran stated that he had none.  Nevertheless, he did report distressing nightmares about two times per month.  The Veteran's wife, present at the examination, stated that the Veteran trembled in his sleep, clenching up and mumbling like he was trying to talk, and that she tries not to wake him to avoid a physical reaction.  The Veteran reported being distressed by movies and news about war.  He denied hallucinations, flashbacks, or panic attacks. He stated that he worried about his children and
finances, but that the worry does not interfere with his daily functioning.  Regarding depression, he stated that he is not often depressed.  He denied a history of suicidal attempts, or suicidal ideation in the previous six months.  The Veteran described his temper as good, and estimated that he loses control of his physical behavior once a month, usually manifested by slamming doors, and of his verbal behavior about 3 to 4 times per month, generally consisting of saying things he regrets.

On mental status examination, the Veteran was oriented, he answered questions appropriately, his psychomotor activity, speech, mood, thought processes/content, insight, and judgment were normal, his attitude was cooperative, he did not show symptoms of anxiety or depression, he had full affect, and he did not demonstrate delusions.  He alluded to difficulties remembering names, things to do, and directions.  The Veteran reexperienced the traumatic event as recurrent, distressing dreams and physiological reactivity on exposure to internal or external cues that evoked the traumatic event.  Further, the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma, as well as activities, places, or people that arouse recollections of the trauma.  The examiner also noted difficulties falling or staying asleep and hypervigilance.  These symptoms were found to cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  Significantly, the examiner stated that the Veteran's mental health symptoms do not preclude the ability to interact socially.

VA treatment from December 2012 (in Virtual VA, records received March 2015, at 154) shows that the Veteran reported nightmares and that he would become very violent.  The examiner noted that the Veteran was suffering from avoidance, was isolating himself, and had intrusive thoughts.  Smells, sounds, and war movies triggered him.  He irritated easily, and his tolerance for frustration was low.  The Veteran's affect was broad and his mood euthymic.  He denied suicidal ideation.

VA treatment from February 2013 (in Virtual VA, records received March 2015, at 151) shows that the Veteran reported being concerned about a recent violent event involving another veteran.  He reported an increase in nightmares.  His mood was sad.  He was experiencing a return of his symptoms, primarily fear of his own potential behavior.  The examiner noted that the Veteran had a concerned affect and was sad, with some tearfulness.  He denied suicidal ideation.

VA treatment dated in April 2013 (in Virtual VA, records received March 2015, at 142) shows that the Veteran reported doing better with his mood, but still had symptoms of avoidance.  His affect was full and his mood euthymic.  He denied suicidal ideation.

In a July 2014 DRO hearing, the Veteran's spouse reported that the Veteran, in his sleep, shakes his body, clenches his fist, hollers, and grits his teeth.  The Veteran reported memory issues.  He stated that he got along with people, but avoids crowded places.  He stated that he had suicidal thoughts, but never acts on them.

In his January 2016 Board hearing, the Veteran reported restless nights, with nightmares.  He denied any impairment to his judgment.  He reported a good relationship with his family and does not have issues being around his family as long as they are at his home.  He reported bouts of depression, but denied any suicidal ideation.  He stated that his memory is not as good as it used to be.  He reported checking behavior (making sure doors are locked, inspecting house perimeter).  He stated that he has a group of friends, with whom he goes to sporting events or watches sports in television.  He indicated that he avoids crowded places.

Based on the evidence above, the Board finds that a rating in excess of 50 percent is not warranted for any portion of the appeal period.  In this regard, the Veteran's communication has consistently been within normal levels.  There are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, and he has generally denied suicidal ideation.  (the Board acknowledges his one report of suicidal ideation, raised at the DRO hearing, but this symptom does not appear to have significantly impacted his overall functioning, as demonstrated by his overall disability picture.)

Although the evidence shows that the Veteran avoids crowded places and spends most of his time at home, the evidence also shows that he has a good relationship with his wife and children, and that he has a group of friends with whom he effectively socializes.  There is no indication that he is unable to establish and maintain effective relationships.  To that extent, his social impairment is deemed contemplated by the 50 percent rating.

In sum, the evidence does not establish occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Nor does it show that he is unable to establish or maintain effective relationships.   Rather, the evidence shows that he maintains a good relationship with his wife and children.  As such, the Board finds that the Veteran's symptomatology does not meet the criteria for a rating higher than 50 percent.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski,  l Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.32 l(b)(l).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. l l l, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mitt/eider v.  West, l l Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As stated in the introduction, the issue of entitlement to a TDIU claim is on appeal. As explained below, this issue is being remanded for additional development.

In sum, the preponderance of the evidence is against a rating higher than 70 percent for PTSD during the entire appeal period.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 50 percent for PTSD is denied.



REMAND

The Veteran is claiming service connection for paroxysmal atrial fibrillation, as secondary to PTSD.  See September 2010 notice of disagreement.  In support of his claim, he submitted a medical journal  article that purportedly shows a connection between psychic stress and paroxysmal atrial fibrillation.  He also submitted a statement from a private physician,  indicating the latter's opinion that the Veteran's diagnosed paroxysmal atrial fibrillation is more likely than not secondary to his service-connected PTSD.  See November 2009 claim and supporting evidence.

VA provided a VA heart examination in March 2010.  The examiner diagnosed atrial fibrillation and provided a nexus opinion, stating that PTSD is generally not considered as an etiological factor for atrial fibrillation.  With regard to the scientific article submitted by the Veteran, the examiner noted that the study was based on interviews with one hundred patients seeking hospital assistance for atrial fibrillation and that it attempted to address provoking factors and symptoms of the onset of paroxysmal atrial fibrillation.  The examiner added that the study does not provide any evidence for a causal relationship between PTSD and atrial fibrillation.


Based on the above, the examiner opined that it is less likely as not that the Veteran's PTSD has a causal relationship with atrial fibrillation.

The Board finds that an addendum opinion is warranted for the following reason. The medical journal article submitted by the Veteran resulted in a finding that psychic stress was the most common factor triggering arrhythmia (54 percent of participants).  Nevertheless, the March 2010 VA opinion does not directly address this finding in its discussion of whether there is a causal nexus between PTSD and atrial fibrillation.  Rather, the opinion states that the cited study does not provide any evidence for a causal relationship.  The Board finds that the VA opinion mischaracterized the findings of the cited article, which, at a minimum, suggests a correlation between psychic stress and arrhythmia.  In this regard, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On remand, the examiner should provide an opinion that accounts for this apparent discrepancy between the cited literature and her conclusion.  In addition, the examiner's opinion should consider whether the Veteran's atrial fibrillation is otherwise related to service.

The Veteran is also claiming service connection for diabetes mellitus type 2, as secondary to herbicide exposure, and for peripheral neuropathy, as secondary to the claimed diabetes mellitus type 2.  The Veteran contends that his diabetes mellitus type 2 is related to herbicide exposure in Vietnam.  In this regard, he testified that he flew into Vietnam (probably Chu Lai) in 1996 to deliver some aircraft parts.  See July 2014 DRO hearing; January 2016 Board hearing.  He stated that he set foot in Vietnam, but did not stay long.  He also indicated that he kept a diary in service and he still had it in his possession.  The Board notes that the Veteran submitted copies of four pages of his diary in November 2006, in the context of a different claim.

A February 2006 response to a PIES information request indicates that the Veteran was attached to the Carrier Airborne Early Warning Squadron 13 unit (CARAEWRON/VA W 13), which could have been assigned to ship or shore, although the personnel records cannot provide conclusive proof that the Veteran was physically in-country. It also indicated that, for DOD purposes, the unit was credited with Vietnam service from November 1965 to December 1965. In addition, a May 2009 memorandum from the Joint Services Records Research Center (JSRRC) stated that it could not provide evidence to support the Veteran's claim of herbicide exposure while serving aboard a Navy or Coast Guard ship during the Vietnam Era.

In view of the above, the Board finds that the AOJ should make additional efforts to corroborate the Veteran's allegation that he set foot in Vietnam in 1966.

With regard to entitlement to a TDIU, the Veteran contends that he is unemployable due to his service connection PTSD and hearing loss.  See January 2016 Board hearing transcript at 13-14; see also July 2014 DRO hearing transcript.  He testified that he last worked six or seven years ago.  His normal line of work was plumber and electrician.  The record shows that the Veteran receives disability benefits from the Social Security Administration (SSA), which found him to be disabled as of March 2008, due to paroxysmal atrial arrhythmias and valvular heart disease.

The Veteran is currently in receipt of a 50 percent rating for PTSD, JO percent rating for tinnitus, and a noncompensable rating for hearing loss, for a combined rating of 60 percent.  He does not meet the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, there is evidence of unemployability
during the period on appeal.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Lastly, the Board notes that, in March 2015, the Veteran submitted a timely notice of disagreement with regard to a March 2015 rating decision, which, in relevant part, denied entitlement to a higher rating for bilateral sensorineural hearing loss. Similarly, in June 2015, he submitted a timely notice of disagreement with regard to a June 2015 rating decision, which denied entitlement to service connection for sleep apnea.  VA has not yet provided a statement of the case with regard to these issues.  As such, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case. Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate sources of and seek verification of the Veteran's allegation that he set foot in Vietnam.  Please consider his testimony that he flew into Vietnam, likely Chu Lai, to deliver aircraft parts in 1966. Please also note that, in November 2006, in the context of a different claim, the Veteran submitted a copy of four pages of a diary that he allegedly kept during service.

2. Thereafter, forward the claims file, including a copy of this remand, to the examiner who conducted the March 2010 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is the Veteran's paroxysmal atrial fibrillation as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Ifnot, is the paroxysmal atrial fibrillation at least as likely as not proximately  due to his service-connected  PTSD?  Ifnot, then is it at least as likely as not that the paroxysmal atrial fibrillation has been aggravated (permanently worsened beyond it natural progression) by his PTSD?

Ifaggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him. In this regard, please consider the medical literature submitted bv the Veteran in September 2011. which seems to support the proposi tion that. at a minimum, there is a correlation between psvchic stress and arrhvthmia. Ifthe examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3. Thereafter, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities preclude him from securing and following gainful employment.

4. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals





